Title: To Thomas Jefferson from Patrick Byrne, 12 March 1805
From: Byrne, Patrick
To: Jefferson, Thomas


                  
                     Sir 
                     
                     192 Market St.philadelphia 12 March 1805
                  
                  Your draft for $20.75 came safe to hand being the amt. of my demand for books sent you & is full of all accts.  with me—my pamphlets are numerous, as yet I have not been able to make a complete list of them, when I do I shall send you a Catalogue, 
                  I am Sir with the greatest respect yr. oblidgd & vry hum Sert.
                  
                     Pat. Byrne 
                     
                  
               